Title: From Thomas Jefferson to David Humphreys, 15 July 1802
From: Jefferson, Thomas
To: Humphreys, David


          
            Dear Sir
            Washington July 15. 1802.
          
          I have to acknolege the reciept of your favor of June 28. and sincerely congratulate you on your safe return to your native country. you will doubtless be sensible of an inconcievable change in manners and opinions since you left it; tho’ less perhaps in Connecticut than some other places. After eleven years absence I imagine you will find it more difficult to return from European to American habits than the first change was from American to European. it happens too that the state to which you return as well as the adjoining one of Massachusets, is still under the paroxysm of party feelings, which the other states have worked through more quickly. indeed we are no where as yet entirely clear of the wave of agitation which reached us from Europe in the year 1798. but I trust that the follies & violences, first of one nation then of another, will shortly have cured us all of European attachments & antipathies, and leave us under a conviction that we have no business to take part in them.  I know of nothing which should hinder you from moving in whatever direction the health of mrs Humphreys may require. our affairs with Spain have probably been fully communciated by your letters; and as to the interesting one of Louisiana, I imagine Spain has not acted, nor acts from her own will. the decisions of Paris are what we must prepare to meet. we shall certainly be glad to see you whenever you shall think this place worthy of a visit. the autumn will be pleasanter for the road, but perhaps, after the meeting of Congress, more agreeable as to what is to be seen here. in the mean time accept assurances of my constant esteem & high consideration.
          
            Th: Jefferson
          
        